DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments filed on 03/22/21. Claims 3-4 and 18 have been cancelled. Claims 1, 9, 17 and 20 have been amended. Claims 21-22 have been newly added. Claims 1-2, 5-17 and 19-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Unitt et al.(2019/0028587) in view of Joyner et al. (2014/0278652) and further in view of WINTER et al. (2009/0187501).
As per claims 1-2, 5-17 and 19-22, Unitt discloses a method comprising: receiving, by a computer-based system, a job creation request from a customer, wherein the job creation request comprises a customer identifier and a desired contractor parameter (See Unitt, Paragraphs 0027); generating, by the computer-based system, a job creation contact center, wherein the job creation contact center comprises a customer contact information based on the customer identifier (See Unitt, Paragraphs 0028; 0031); transmitting, by the computer-based 
Unitt does not explicitly disclose receiving, by the computer-based system and from the contractor, a contractor job invoice based on the pending job notification; and updating, by the computer-based system, the job creation contact center to comprise a contractor contact information associated with the contractor.
However, Joyner teaches receiving, by the computer-based system and from the contractor, a contractor job invoice based on the pending job notification (See Joyner, Paragraphs 0022;
0039; 0050); and updating, by the computer-based system, the job creation contact center to comprise a contractor contact information associated with the contractor (See Joyner, Paragraphs 0022; 0038-0039; 0050).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Joyner within the teachings of Unitt with the motivation of providing the contractual relationship between the FM and the customer are often embodied in a service level agreement (SLA). In order to maintain a high level of customer satisfaction, the FM is incented to quickly dispatch a technician upon receipt of a request for service, and to complete the repair in a timely and cost efficient manner (See Joyner, Paragraph 0003).
In addition, as best unsdertood, Joyner and Unitt disclose all of the limitations above. The combination of Joyner and Unitt does not explicitly disclose “generating, by a contact center server in the computer-based system, a job creation contact center, wherein the job creation contact center is hosted by a contact center host server in the computer-based system and comprises a customer contact information based on the customer identifier”; wherein access to the job creation contact center is protected by a customer access code unique to the customer 
However, WINTER teaches “generating, by a contact center server in the computer-based system, a job creation contact center, wherein the job creation contact center is hosted by a contact center host server in the computer-based system and comprises a customer contact information based on the customer identifier” (See WINTER, Paragraphs 0082; 0096); wherein access to the job creation contact center is protected by a customer access code unique to the customer and a contractor access code unique to the contractor and differing from the customer access code, and wherein the customer access code enables communications, enabled by the contact center host server, from the customer to the contractor and the second contractor, and wherein the contractor access code enables communications, enabled by the contact center host server, from the contractor to the customer (See WINTER, Fig.77, Paragraphs 0082; 0096)”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of WINTER within the teachings of Joyner and Unitt with the motivation of providing a computer program embodied on a computer readable medium for interfacing with a competitive marketplace. The computer program includes code for collecting bids for market services from a plurality of customers over the Internet, code for calculating a clearing price for a market service, and code for calculating settlement information based upon the clearing price calculated and the bids collected (See WINTER, Paragraph 0015).


As per claim 2, Unitt in view of Joyner and WINTER discloses the method further comprising: transmitting, by the computer-based system, a second pending job notification to a second contractor, wherein the second contractor is identified based on the desired contractor parameter (See Joyner, Paragraphs 0021; 0022); receiving, by the computer-based system and from the second contractor, a second contractor job invoice based on the pending job notification(See Joyner, Paragraphs 0021; 0022; 0050); updating, by the computer-based system, the job creation contact center to comprise a second contractor contact information associated with the second contractor (See Joyner, Paragraphs 0021; 0022).

As per claim 5, Unitt in view of Joyner and WINTER discloses the method further comprising: receiving, by the computer-based system, a job finalization notification in response to the customer accepting the contractor job invoice from the contractor (See Unitt, Paragraphs 0028; 0031); and generating, by the computer-based system, a job contact center comprising the customer contact information and the contractor contact information (See Unitt, Paragraphs 0028; 0031).

As per claim 6, Unitt in view of Joyner and WINTER discloses the method further comprising receiving, by the computer-based system, at least one of a customer update request or a contractor update request (See Unitt, Paragraphs 0028; 0034-0047).



As per claim 8, Unitt in view of Joyner and WINTER discloses the method further comprising: receiving, by the computer-based system, a job completion notification in response to the contractor completing a job for the customer (See Unitt, Paragraphs 0028; 0034-0047); and disabling, by the computer-based system, the job contact center (See Unitt, Paragraphs 0028; 0034-0047).

As per claim 9, Unitt discloses a system comprising: a processor (See Unitt, Paragraphs 0055-0056); and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: receiving a job creation request from a customer, wherein the job creation request comprises a desired contractor parameter (See Unitt, Paragraphs 0027); transmitting a pending job notification to a plurality of contractors, wherein each contractor is identified based on the desired contractor parameter (See Unitt, Paragraphs 0034-0047).
Unitt does not explicitly disclose receiving a contractor job invoice from at least one of the plurality of contractors; receiving a job finalization notification in response to the customer accepting the contractor job invoice from one of the plurality of contractors; and generating a job contact center comprising customer contact information associated with the customer and contractor contact information associated with the accepted contractor.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Joyner within the teachings of Unitt with
the motivation of providing the contractual relationship between the FM and the customer are often embodied in a service level agreement (SLA). In order to maintain a high level of customer satisfaction, the FM is incented to quickly dispatch a technician upon receipt of a request for service, and to complete the repair in a timely and cost efficient manner (See Joyner, Paragraph 0003).
In addition, as best unsdertood, Joyner and Unitt disclose all of the limitations above. The combination of Joyner and Unitt does not explicitly disclose “receiving, from a customer system over a digital communications network, a job creation request from a customer, wherein the job creation request comprises a desired contractor parameter, wherein the desired contractor parameter includes a job time frame and a desired contractor location:
transmitting, over the digital communications network to a plurality of contractor systems, a pending job notification to a plurality of contractors, wherein each contractor is identified based on a determined match with the desired contractor parameter; receiving a contractor job invoice from at least one of the plurality of contractors via operations of at least one of the contractor systems”.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of WINTER within the teachings of Joyner and Unitt with the motivation of providing a computer program embodied on a computer readable medium for interfacing with a competitive marketplace. The computer program includes code for collecting bids for market services from a plurality of customers over the Internet, code for calculating a clearing price for a market service, and code for calculating settlement information based upon the clearing price calculated and the bids collected (See WINTER, Paragraph 0015).

As per claim 10, Unitt in view of Joyner and WINTER discloses the system of claim 9, wherein the job contact center comprises an interactive voice response (IVR) system (See Unitt, Paragraphs 0012; 0027-0028).



As per claim 12, Unitt in view of Joyner and WINTER discloses the system of claim 9, wherein access to the job contact center is protected by an access code unique to the customer (See Unitt, Paragraphs 0028; 0031; 0062; 0068).

As per claim 13, Unitt in view of Joyner and WINTER discloses the system of claim 9, further comprising: receiving at least one of a customer update request or a contractor update request; and updating the job contact center based on the customer update request or the contractor update request. (See Unitt, Paragraphs 0028; 0034-0047).

As per claim 14, Unitt in view of Joyner and WINTER discloses the system of claim 13, wherein the customer update request comprises at least one of a customer message, a transmitted payment notification, or a customer-defined contact workflow. (See Unitt, Paragraphs 0028; 0031; 0034-0047).

As per claim 15, Unitt in view of Joyner and WINTER discloses the system of claim 13, wherein the contractor update request comprises at least one of a contractor message, a job status, a received payment notification, a subcontractor contact information, or a contractor-defined contact workflow (See Unitt, Paragraphs 0028; 0031; 0034-0047).



As per claim 17, Unitt discloses a method for generating a job-specific contact center comprising: receiving, by a processor, a job creation request from a customer, wherein the job creation request identifies a contractor (See Unitt, Paragraphs 0027); generating, by the processor, the job-specific contact center, wherein the job-specific contact center comprises an interactive voice response (IVR) system, and wherein the IVR system defines a customer contact prompt and a contractor contact prompt (See Unitt, Paragraphs 0012; 0027-0028).
Unitt does not explicitly disclose receiving, by the processor, at least one of a customer update request or a contractor update request; and updating, by the processor, the job-specific contact center based on the customer update request or the contractor update request.
However, Joyner teaches receiving, by the processor, at least one of a customer update request or a contractor update request (See Joyner, Paragraphs 0022; 0038-0039; 0050); and updating, by the processor, the job-specific contact center based on the customer update request or the contractor update request (See Joyner, Paragraphs 0022; 0038-0039; 0050).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Joyner within the teachings of Unitt with the motivation of providing the contractual relationship between the FM and the customer are often embodied in a service level agreement (SLA). In order to maintain a high level of customer satisfaction, the FM is incented to quickly dispatch a technician upon receipt of a request for 
In addition, as best unsdertood, Joyner and Unitt disclose all of the limitations above. The combination of Joyner and Unitt does not explicitly disclose “receiving, by a processor of a contact center server linked to a digital communications network, a job creation request from a customer, wherein the job creation request identifies a contractor;
generating, by the processor, the job-specific contact center, wherein the job-specific contact center is hosted by a contact center host server and comprises an interactive voice response (IVR) system enabling communications between the customer and the contractor”, “ wherein the customer update request comprises a customer-defined IVR workflow, and wherein in response to the contractor accessing the customer contact prompt the contractor is redirected to the customer-defined IVR workflow”.
However, WINTER teaches “receiving, by a processor of a contact center server linked to a digital communications network, a job creation request from a customer, wherein the job creation request identifies a contractor (See WINTER, Fig.77; Paragraphs 0075; 0082; 0096); generating, by the processor, the job-specific contact center, wherein the job-specific contact center is hosted by a contact center host server and comprises an interactive voice response (IVR) system enabling communications between the customer and the contractor”, “ wherein the customer update request comprises a customer-defined IVR workflow, and wherein in response to the contractor accessing the customer contact prompt the contractor is redirected to the customer-defined IVR workflow (See WINTER, Fig.77; Paragraphs 0075; 0082; 0096)”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of WINTER within the teachings of Joyner and Unitt with the motivation of providing a computer program embodied on a computer 

As per claim 19, Unitt in view of Joyner and WINTER discloses the method of claim 17, wherein the contractor update request comprises a contractor-defined IVR workflow, and wherein in response to the customer accessing the contractor contact prompt the customer is redirected to the contractor-defined IVR workflow. (See Unitt, Paragraphs 0012; 0027-0028).

As per claim 20, Unitt in view of Joyner and WINTER discloses the method of claim 17, wherein the contractor update request comprises a subcontractor addition, and wherein the updating the job-specific contact center comprises adding a subcontractor contact prompt to the IVR system(See Unitt, Paragraphs 0012; 0027-0028).

As per the newly added claim 21, Unitt in view of Joyner and WINTER discloses the method wherein the contact center host server records the communications between the customer and the contractor (See WINTER, Paragraphs 0082; 0096).

As per the newly added claim 22, Unitt in view of Joyner and WINTER discloses the method wherein the communications between the customer and contractor are completed over an IVR system and wherein the computer-based system is further configured to translate speech conversations in the recorded communications to text conversation stored in data storage of .

Response to Arguments
Applicant’s arguments filed on 03/22/21 with respect to claim(s) 1-2, 5-17 and 19-22  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANEL FRENEL/Primary Examiner, Art Unit 3687